                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION
 GREGORY CLIFTON CLEMENTS,                     )
                                               )
         Plaintiffs,                           )
                                               )
 v.                                            )    NO. 3:18-cv-00070
                                               )
 CARLEX GLASS AMERICA, LLC                     )    JUDGE CAMPBELL
                                               )    MAGISTRATE JUDGE HOLMES
         Defendant.                            )



                                           ORDER

        Pursuant to the Mediator’s Report to the Court (Doc. No. 27), this action is

dismissed without prejudice to the right, upon good cause shown within forty-five (45) days, to

reopen the action if the settlement is not consummated. Within this forty-five day period, the

parties may submit a proposed agreed order of compromise and dismissal.

        It is so ORDERED.


                                           ____________________________________
                                           WILLIAM L. CAMPBELL, JR.
                                           UNITED STATES DISTRICT JUDGE




      Case 3:18-cv-00070 Document 28 Filed 10/11/18 Page 1 of 1 PageID #: 107
